 208DECISIONSOF NATIONALLABOR RELATIONS BOARDValleyNitrogen Producers,Inc.andInternational Un-ion of Petroleum and Industrial Workers, SeafarersInternational Union ofNorthAmerica,AFL-CIO.Case 31-CA-3554November 12, 1973DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOOn June 29, 1973, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, General Counsel filedcross-exceptions, and a brief in support thereof andin answer to Respondent's exceptions, and ChargingParty filed a brief in support of Decision, findings,conclusions, and recommended Order of the Admin-istrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order as modifiedherein.1.We find no merit in Respondent's exceptionsto the Administrative Law Judge's conclusion that itis a successor employer. It is well established that anenterprise which continues the "employing industry"of a predecessor employer is properly regarded as asuccessor employer whenever it uses substantially thesame facilities and work force to produce the samebasic products for essentially the same customers inthe same geographic area.' Utilizing these guidelines,Respondent fits the definition of a successor employ-er.The physical facilities utilized by Respondent aresubstantially those of A.F.C., Inc. (hereinafter AFC),the predecessor. Respondent purchased all of AFC'splant, equipment, and inventory, including its sixproduction operations at North Bena, South Bena,and Edison. In the ensuing weeks of operation after1Ranch-Way, Inc.,183 NLRB 1271.2RespondentPlant Manager Baker testifiedthat bothbefore and afterthe takeover, 17 types offertilizerwere made at the AFCfacilities.Althoughthere have been somechanges in the manufacturing procedures, thesechanges are not so substantialas to warrant a findingthatRespondent'soperation is so changed that it isnot a successoremployer. The record alsoreveals that a substantial amount of bothRespondent's and AFC's retailsales consistedof pesticides, practically all of whichwerepurchased fromother sources and resoldto users.3At least 60 percent before takeover; at least 75 percent after thetakeover.4Respondent hopes to add more customers of its ownwhen it takes overanother fertilizer distributor and former rival of AFC.But even if thisthe January 11, 1973, takeover, Respondent contin-ued five out of the six manufacturing operations atthese three locations. The record further shows thatafter the takeover, Respondent has used the AFCfacilities primarily to produce components of fertiliz-ers,whereasAFC had produced primarily thefinished fertilizer product.Thus, the, product pro-iduced by Respondent has varied somewhat in gradeor chemical composition from the product producedby AFC. However, such relatively small variancesarenot sufficient to justify a finding that theemploying industry has changed. Thus, we find thatRespondent,in utilizingthe predecessor's facilities,has substantially continued the predecessor's opera-tions of producing and selling fertilizers and fertilizercomponents.2 With regard to customers serviced, therecord indicates that both before and after thetakeover total revenue of AFC and Respondent wasderived chiefly from sales to retail customers i.e.,farmers and ranchers.3 And Respondent has retainednearly all of AFC's 500 active customers whileadding on only 20 of its own.4 With regard to workforce, there is a substantial identity between theemployee complements of Respondent and itspredecessor,AFC. Immediately upon takeover,Respondent hired 21 field service employees includ-ing all 20 of the field service employees who wereworking for AFC on January 10. By January 26,Respondent had hired 55 production and mainte-nance employees, the essential substance of itsultimate 62-man production and maintenance com-plement.5 Of these 55 employees hired by January26, 50 were formerly AFC production and mainte-nance employees. Combining the field service andproduction and maintenance employees, Respon-dent, as of January 26, 1973, employed 76 unitemployees, 70 of which had been employed in suchunit by predecessor AFC.6 Finally, while the occupa-tional classification of these employees has changed,theiractualdutieshave remained substantiallyunchanged since the takeover. For all the foregoingreasons, we find in agreement with the Administra-tiveLaw Judge that Respondent is a successoremployer.?2.We agree with the Administrative Law Judge'sconclusion that Respondent, as a successor employ-takeovertakesplace, only 200more customers are anticipated.5The remainingseven employees were hiredby May 3.6The Administrative Law Judge's figures, which differslightly,arehereby corrected.7In so concluding,we are not unmindful of the changes Respondentinstitutedin its operations after January26. Specifically,two separatemanufacturing operations at South Bena and Edison were permanently shutdown on February 12 and 28, respectively,and equipmentwas alteredwithin another manufacturing operation at South Bena on March 15 so thata different type of fertilizer could be produced. The closedowns at SouthBena and Edison resulted ina layoff of 13 employees in late February.There islittleevidence,however,indicating that suchchanges werecontemplated by Respondentat the time of takeoverof AFC. In fact, there207 NLRB No. 41 VALLEYNITROGEN PRODUCERS,INC.209er,was obligated to bargain with the Union andfailed to meet that obligation. As of January 26,1973, as noted earlier, a representative complementof 76 employees had been hired,8 70 of them formerAFC employees, and the duty to bargain with theUnion therefore matured.9 At this point in time, onlyseven employees, at most, had communicated toRespondent Plant Manager Baker their hopes thattheUnion would not continue representing the unitemployees-10 Baker also testified that he had learnedfrom a couple of employees, prior to the takeover,that a rival union petition was being circulatedamong the employees. This information was thencommunicated to Respondent's Personnel DirectorLloyd on January 3, 1973, a week before thetakeover.The sum total of evidence of employee disaffectionavailable to Respondent as of January 26, 1973, isinsufficient to support Respondent's claim of doubtin the Union's majority status. The 7 cited instancesof employee dissatisfaction with the Union arerelatively insignificant given the 70-man contingentof ex-AFC employees who were hired by Respondentas of January 26. As for the alleged rival unionpetition,Respondent could not attach much weightto a hearsay report of the existence of the petitionwhen it had no information as to the number ofemployeeswho actually signed the petition.Wetherefore conclude that at the time the duty tobargain with the Union matured the Respondent didnot have a sufficient basis to doubt the Union'smajority status among the unit employees.In so concluding, we need not analyze, as did theAdministrative Law Judge, the evidence of employeedissatisfaction with the UnionafterJanuary 26, 1973,as to its persuasiveness, reliability, or admissibilityunder the hearsay rule. Assuming,arguendo,suchevidencewas accurately gauged from impeccablesources, it was vitiated by Respondent's preexistingunlawful refusal to bargain with the Union, and willbe accorded no weight whatsoever.[[is substantial evidence tending to prove that the bulk of the operationalchanges wereeffectedby Respondent due to subsequent unexpecteddevelopmentsbeyond itscontrol.Respondent's PlantManager Bakertestifiedthat the February28 shutdown of the Edison operation,the largestto be so terminated,was due to pollution control problems.Moreover, in awritten announcement to its new employees on January 18, Respondentmade no referenceeitherto any future cessationor cutback of production.or to any future possibility of layoff.Even if there was substantial evidencethat the changes made byRespondent were contemplated at the time of takeover,we do not regardthem as so substantial as to take Respondent out of thestatusofsuccessorship.Respondent is still in the businessof producing anddistributing fertilizer-related products and pesticides,and uses all threeAFC manufacturingfacilities to a greater or lesser extentAlso, we do notregard the layoff of 13 employees.8 of them ex-AFC personnel, assubstantial given the76-man workforce as ofJanuary 263.Respondent has excepted to the AdministrativeLaw Judge's conclusion that Respondent has violat-ed Section 8(a)(5) and (1) of the Act. We agree withtheAdministrativeLaw Judge that RespondentviolatedSection 8(a)(5) and (1) by refusing tobargain with the Union on demand on and afterJanuary 26, 1973, when Respondent had hired arepresentative complement of employees, the vastmajority of whom were ex-AFC employees.12 We donot, however, accept the Administrative Law Judge'sfurther finding of an 8(a)(5) violation in Respon-dent's unilateral changes in terms and conditions ofemployment subsequent to January 26, as suchviolations were not alleged in the complaint and notfully litigated at the hearing. We therefore find meritin Respondent's exception to the limited extent thatthe 8(a)(5) violation should not be grounded on anyunilateral changes in working conditions after itsduty to bargain had matured. 13ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Valley Nitrogen Producers, Inc., Kern County,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order as modified herein.1.Substitute the following for paragraph 1:1.Cease and desist from failing or refusing torecognize, meet, or bargain collectively with theUnion, upon request, as the exclusive bargainingrepresentativeof its production, maintenance,and field service employees.2.Delete subparagraphs 2(a), 2(b), and 2(d) andreletter the remaining subparagraphs accordingly.3.Substitute the attached notice for that of theAdministrative Law Judge.NWe need not decide whether Respondent had, in fact,hired arepresentative complement prior to that date9The Unionwas certifiedby theBoard on April15, 1970,and thereafterexecuteda contractwith AFC. The secondand last contract between theUnion and AFC was executed on February 3. 1972,to be effective untilJanuary 14, 1974. The contractcontained recognition and union-shopprovisions.10Baker alsotestified that priorto the takeover"some" employees hadinformed him of their dissatisfaction with the present Union's representa-tion.However, no details were given as to the numberof employeesexpressing this dissatisfaction or the namesof such employeesIiMedo PhotoSupply Corp v. N.L R B.,321 U S 678.12SeeN LR.B v. Burns InternationalSecurity Services, Inc.,406 U.S.272.13 In so finding we are not making any judgment as to the merit of thecharges which the General Counsel,in his brief,advised us are pending withregard tothese alleged unilateral changes 210DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties appeared and hadthe opportunity to offer evidence, findings have beenentered that we violated the National Labor Rela-tionsAct by failing to consult and bargain with theInternationalUnion of Petroleum and IndustrialWorkers, Seafarers International Union of NorthAmerica, AFL-CIO. As a result of those findings, wehave been ordered to do the following, and therefore:WE WILL recognize and bargain collectivelywith the International Union of Petroleum andIndustrialWorkers, Seafarers International Un-ion of North America, AFL-CIO, concerning thewages, rates of pay, hours, and working condi-tions of our production, maintenance, and fieldservice employees and, ifif we reach agreementwith that Union on these subjects, we shall reducethat agreement to writing and sign it.VALLEY NITROGENPRODUCERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its 'provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7352. 'DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnMay 16, and 17, 1973,1 I presided over a hearing atBakersfield, California, to try issues raised by a complaintissued on March 30 on the basis of a charge and twoamended charges filed by International Union ofPetrole-um and Industrial Workers, Seafarers International Unionof North America, AFL-C102 ON January 26, February22, and March 7, respectively. The Complaint alleged thatValley Nitrogen- Producers, Inc.3 violatedSection 8(a)(5)and (1) of the National Labor Relations Act, as amended(hereafter the Act), following purchase of the assets andbusinessofAFC,Inc.,4and hireofmost of AFC'semployees, 'by avoiding and, finally, denying the request ofthe Union (the representative of a unit of AFC's employeesprior to thesale) for recognitionand bargaining, and bychanging the wages, rates of pay, hours, and workingconditions of the unit employees without prior notice to orbargaining with the Union.VNP deniesitisa successoremployer within themeaning of the Act, denies the Union represented amajority of its employees within an appropriate unit whenitrequested bargaining, 'denies the unit sought to berepresented by the Unionisanappropriate unit forcollective-bargaining purposes,denies it has failed orrefused to bargain in good faith with the Union, and deniesthat it has violated the Act.The issues joined by the parties and litigated at thehearing are:1.The appropriateness of the unit;2.Whether the Union at times pertinent represented amajority of employees within such a unit;3.Whether VNP was a successor employer to AFC asthe term "successor" has been defined and applied underthe Act; and4.Whether VNP has failed or refused to bargain ingood faith with the Union.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue,and file briefs. Briefs havebeen received from the General Counsel and VNP.Based uponmy review of the entire record, observationof the witnesses,perusal of the briefs and research, I enterthe following:FINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATIONThe Complaint alleged, the Answer admitted, and I findthat VNP at all timesmaterial wasan employer engaged incommerce in a business affectingcommerce, and theUnion was a labororganization, as those termsare definedin Section2(2), (5), (6), and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.TheUnion Certification and ContractNegotiationsOn April 15, 1970, Region 31 ruled that all AFCproduction,maintenance,and field service employees,excluding all professional employees,office clerical em-ployees, guards, and supervisors, as defined in the Act,constituted a unit appropriate for collective-bargainingpurposes within the meaning of Section 9 of the Act andcertified that a majority of the employees in that unit, afteriRead 1973after all subsequent date references omitting theyear.3Hereafter called VNP.2Hereafter called the Union.4Hereaftercalled AFC. VALLEY NITROGENPRODUCERS,INC.211a secret-ballot election, had -selected the Union as theirexclusive collective-bargaining representative.5On or about August 24, 1970, AFC and the Unionexecuted a collective-bargaining contract covering the unitemployees for a term extending from August 24, 1970,through August 24, 1971. AFC and the Union executed asecond contract on February 3, 1972, for a term extendingfrom January 15, 1972, through January 14, 1974. Thecontract contained recognition and union-shop provisions.B.AFC's OperationsFor a number of years prior to January 10, AFC wasengaged in the manufacture of fertilizers, both liquid andsolidordry,and the sale and distribution of suchfertilizers,aswell as pesticides,6 to farmers in KernCounty, California.?AFC conducted its manufacturing operations in threeareas called North Bena, South Bena, and Edison, all inKern County. The former two areas were adjacent. AFCconducted its sales and field service operations from threelocations within Kern County, namely, Edison, Buttonwil-low, and Delano.Immediately prior to January 10, AFC employed 16production workers at North Bena, 28 production workersat South Bena, and 17 production workers at Edison. Italso employed 5 auto mechanics, 17 maintenance men, 15shipping and receiving department employees, and 2 liquidfertilizer employees at these locations. Twenty field serviceemployees were assigned to'theEdison, Buttonwillow, andDelano locations, for a total of 120 employees within thecertified and contract-covered unit.The production workers were classified as senioroperator (plant), operator A (plant), operator B (plant),senior operator (liquid fertilizer), operator (liquid fertiliz-er),gyp farm operator, operator (dry mix), and planthelper.The maintenance employees were classified asleadman" (auto),mechanic (auto), leadman (repairmanwelder), repairman- welder, electrician, craft helper, andutilityman. The shipping and receiving departmentemployees were classified as yardman, inventory, scale-man, payloader drive, truckdriver, bagger, and bag stacker.The field service employees were classified as fieldservicemen, tank truckdrivers, kitman and pump & gaugerepairman.At its North Bena operations, AFC partially processedraw materials secured from Swift and Company, Shell,Chevron,Collier,Stauffer,and like companies intosulphuric acid and phosphoric acid fertilizers which, forthe most part, were then transferred either to South Benaor Edison for further processing. At South Bena, the acidswere converted to single super fines (granules) and thensingle super pellets, sold as a dry fertilizer, a final product;ammonium sulphate was also produced, half of which wentto Edison while the other half was sold as a liquid fertilizer,also a final product. At Edison, ammonium phosphate, aliquid fertilizer and a final product, was manufactured.Of the Edison final product, 50 percent was sold anddelivered to AFC's farmer-customers and 50 percent wassold and delivered either to manufacturers who suppliedraw materialsto AFC (exchanges)or to other manufactur-ers.Of the South Bena final product,10 percent was soldand deliveredto AFC's farmer-customers and the balanceto manufacturers on the basis just noted.Of the sulphuricacid producedby NorthBena and treated as a finalproduct 12 percent(the remaining 88 percent was sent toSouth Bena and Edison for further processing)was soldand deliveredto AFC's farmer-customers.Pesticides werepurchased in concentrated form and either diluted orblended at Edison to formulate a final product for sale toand use byAFC's farmer-customers.Approximately 60 percent'ofAFC's retail sales werefertilizers and 40 percent were pesticides.C.TheSale/Purchase Negotiations and AgreementIn January, AFC and VNP engaged in negotiations forthe sale of AFC's property, plants, equipment, andbusiness to VNP. In the course of those negotiations (onJanuary 3),AFC's plant manager, Raymond Baker,informed James Lloyd, VNP's director of personnel, of theAFC-Union contract.AFC and VNP agreed that AFC would cease to operatethe business on January 10 and VNP would takeover onJanuary 11.Itwas agreed that VNP would purchase AFC's proper-ties,plants, equipment, and inventory and take over itscustomer accounts. VNP did not assume any obligationwith regard to the AFC-Union contract or AFC's employ-ees.D.The Terminations, Re-Hires and BusinessJanuary 10-26AFC terminated the AFC-Union contract and all itsemployees on January 10, paying them certain benefitsaccumulated under the contract to that date.On January 11, VNP hired' all the- former AFCsupervisory, office clerical, sales, and field service employ-ees.Only the last category of employees were covered bythe 1970 certification and the recognition provision of the1972-74 AFC-union contract. Their wages, rates of pay,hours, and working conditions were unchanged. Theirwork was unchanged.On thesame date,VNP began to interview and to hireproduction and maintenance employees.By January 26 (the date the original charge was filed bytheUnion), VNP had hired 75 production and mainte-nance employees. Of the 75, 69, were formerly-employed byAFC to perform the same or similar jobs for which theywere hired by VNP.-While VNP conducted essentially the same operations,AFC had conducted at NorthBena,South Bena,- andEdison, with essentially the same production and mainte-5Case 31-RC-1346.6AFC did not manufacture pesticides but purchased pesticide concen-trates and either blended or diluted them for field use by its customers.rNinety-eight percent of AFC's retail (to farmer)sales were made inKern County, California, to approximately500 farmers. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDnance employees AFC had employed during this period(January 10-26),$ it instituted an entirely different sched-ule of wages, rates of pay, hours, and working conditions,utilizing the job classification, wage rate, wage progression,fringe benefit, and shift system in effect at its plant atHelm, California.9 For the most part, the new wage andfringe benefits were a substantial improvement over thosereceived by AFC's production and maintenance employeesunder terms of the AFC-Union contract. For example,three additional holidays were scheduled as paid holidays,for a total of nine paid holidays, instead of six specified intheAFC-Union contract; a superior vacation plan wasplaced in effect; a profit-sharing and retirement plan wasoffered (AFC had none); etc. Shift starting and endingtimes also were changed by VNP from those establishedunder the AFC-Union contract.In instituting its Helm job classification system, VNP didnot hire employees for the AFC-Union contract classifica-tions of leadman, auto; leadman, repairman/welder; andsenior operator, liquid fertilizer and plant.t° Instead, ittook these jobs out of the unit by classifying the employeeshired to exercise the functions performed by the AFCemployees in those classifications as supervisors.While VNP hired employees to perform the functions ofAFC employees classified as gyp farm operator, plantoperator A & B, liquid fertilizer operator, dry mix operator,plant helper, repairman-welder, electrician, auto mechanic,crafthelper, scaleman, inventoryman, yardman, bagstacker, bagger, payloader driver, truckdriver, and utilityman, it classified the repairman-welders, electricians, automechanics, and craft helpers as maintenance A, B & C; thegyp farm operators, A & B plant operators, liquid fertilizeroperators,drymix operators, and plant helpers asoperators B or C; and the scalemen, inventory man,yardman, bag stackers, baggers, payloader drivers, truck-drivers, and utility men as utilitymen A, B or C.E.The Union Bargaining RequestHaving learned of the impending sale/purchase ofAFC's business, etc., on January 9 the Union directed atelegram to VNP noting its contract status as therecognized exclusive collective-bargaining representative ofAFC's 'production, maintenance, and field service employ-ees and requesting that VNP meet and bargain concerningthose employees' rights.VNP did not reply to the telegram, but on January 18circulated a letter among its production, maintenance, andfield service employees informing them VNP had notassumed any obligations under the AFC-union contractand suggesting they direct any inquiries they had concern-ing their rights under that contract to their formeremployer, AFC. By that date, VNP had hired a substantialand representative complement of production and mainte-nance employees composed almost entirely of former AFCproduction and maintenance employees and had alsoretained all of AFC's field service employees.On January 19, Park Orrison,a representative of theInternational union with which the Union was affiliatedand the author of the January 9 telegram,telephonedLloyd at VNP's headquarters.He referred to his telegramand asked whentheycould meet.Lloyd replied VNP wasnot fully staffed yet, but he had no objection to a meetingwhen staffing was completed. Orrison asked him to so statein writing.Lloyd agreed to do so.On January 23, not having received anything fromLloyd,Orrison addressed a letter to him essentiallyrepeating his January 9 telegram,and followed thiscommunication with the January 26 charge which led tothis proceeding.F.The Company's ResponseOn February 2, Lloyd acknowledged the January 19telephone conversation with Orrison and his receipt ofOrrison's January 23 letter renewing the Union's January 9request to negotiate. Lloyd stated he was willing to meetwith the Union when "employment conditions" wereresolved, hopefully by February 15, but would neitherrecognize the Union as the bargaining representative of theunit employees nor negotiate with it concerning theirwages, hours, etc.On or about February 7, VNP Attorney Morgan advisedUnion Attorney Steinsapir that VNP doubted a majority ofthe unit employees desired representation by the Union,that it was investigating this question, and that he wouldrecommend that VNP recognize and bargain with theUnion if the investigation disclosed that the Unionrepresented a majority of the unit employees.On February 16, Lloyd telephoned and arranged to meetwith Orrison on February 23 at Bakersfield. On the courseof the telephone conversation, Orrison renewed his severalJanuary requests for bargaining. Lloyd replied by askingOrrison why he believed VNP was obligated to bargainwith the Union. Orrison rejoined with a statement thatVNP was legally obligated to do so and a suggestion thatLloyd consult with his attorney. Lloyd ended the conversa-tion by repeating his November 2 position.On February 22 the Union filed the first amendedcharge. The meeting occurred on schedule. In the course ofthe meeting, Orrison repeated his January requests. Lloydreplied inmuch the same fashion he had replied onFebruary 2 and Morgan had stated on February 7. Themeeting ended with a promise by Lloyd to notify Orrison,following completion of its alleged investigation into thequestion of the Union's representative status among theunit employees, whether or not VNP would recognize andbargainwith the Unionconcerningthose employees'wages, rates of pay, hours, and working conditions.There were no further contacts. between the Union andVNP. On March 2 Lloyd dictated a letter to Orrisonrejecting the Union's repeated requests for negotiations;however, on advice of counsel, he did not send the letter.I IOn or about March 5 VNP Attorney Morgan advised8VNP did not continue the production of ammonium sulphate at South10These were shift bosses under AFC.Bena when it assumed operations at South Bena on January 11i iLloyd testified he was incensed over Orrison's failure to advise him of9VNP's production and maintenance employees at Helm at timesthe Union filing of the first amended charge the day previous when they metpertinent were represented by the Chemical Workers Union and covered byon February 23 and thisomission,plus his displeasure over having toa contract between VNP and that Unionemploy defense counsel asa resultof Orrison's resort to unfair labor VALLEY NITROGENPRODUCERS, INC.Region 31 that VNP desired to submit any questionsconcerning the Union's representative status among itsemployees for determination by a secret-ballot election.On March 7 the Union filed its second amended charge.On March 30 the complaint was issued.In early April Lloyd conducted a general meeting amongthe Company's unit employees at which he announced thatthe Union had asked VNP to recognize and bargain with itconcerning their wages, etc., but the Company had decidednot to do so unless and until an election was held and amajority of the unit employees voted for representation bythe Union.G.CompanyOperational and EmployeeChargesFollowing Receipt oftheOriginal ChargeOver this same time period (between January 26, whenthe original charge was filed, and May 16, when thehearing in this proceeding was held), VNP made a numberof changes affecting its operations of the former AFCfacilities and the unit employees.On February 12, VNP discontinued the manufacture ofsingle super fines at South Bena; on February 28, it shutdown all manufacturing operations at Edison; on March15, it shut down the manufacture of single super pellets atSouth Bena.As a result of these changes, there was a substantiallayoff of production employees, a small reduction in thenumber of maintenance employees, and an increase in thenumber of receiving and shipping employees.12The total unit was reduced from the 95 production,maintenance, and field service employees in VNP's serviceon January 26 to a unit of 80 of such employees.InMarch, VNP conformed the wages, rates of pay,hours, and working conditions of its field service employ-ees where they differed from its companywide provisions,i.e.,with regard to profit sharing and retirement, healthand welfare, holidays, vacations, etc.H.Analysis and Conclusions1.The unitAs noted heretofore, on April 15, 1970, the Union wascertified by the Board as the exclusive collective-bargain-ing representative of all of AFC's production, maintenanceand field service employees employed at North Bena,South Bena, and Edison and at its Edison, Buttonwillow,and Delano field service stations, excluding professionalemployees, office clerical employees, guards, and supervi-sors.Findings have also been entered that on February 3,1973,AFC and the Union executed a second of twocontractswherein AFC recognized the Union as theexclusive collective-bargaining representative of its em-ployees within the unit just set forth, and that VNP wasaware of this contract at the time it purchased the businesspractice charges,figured heavilyin his decision to deny the Union'srequests.12The formerfinal processing operations at Edison were shifted toVNP'sHelm plant, this necessitated shipment of the partially processed213of AFC and hired AFC's former production, maintenanceand field service employees to continue the business.VNP contends, however, that the certified and recogniz-ed unit set out heretofore is inappropriate for collective-bargaining purposes under the Act on the ground fieldservice employees should be excluded from the unit andrelies upon the following as basis for its position:1.Production and maintenance employees and fieldservice employees are separately supervised.2.The work stations of production and maintenanceemployees are separately located from the work stations offield service employees.3.Production and maintenance employees and fieldservice employees do not have the same lunch and restbreak hours or facilities and have separate parkingfacilities.4.There is no interchange between production andmaintenance employees and field service employees.5.Production and maintenance employees are hourlyrated while field service employees are salaried.6.Production and maintenance employees work regu-lar shifts while field service employees are on call and workwherever farmer-growers require theirservices.Based on these factors, VNP contends there is nocommunity of interest between production and mainte-nance and field service employees.Ifind and conclude, however, based on the Board'scertification, the contract recognition and the history ofbargaining, that the productionand maintenanceand fieldservice employees employed by VNP at North Bena, SouthBena,Edison,Buttonwillow,and Delano, excludingprofessional employees, office clerical employees, guards,and supervisors as defined in the Act, constitutes a unitappropriate for collective-bargaining purposes within themeaning of Section 9 of the Act.2.Union representationOn January 9, VNP was apprised by the Union of itsrepresentativestatusunder the contract with respect to theunit just set forth.On January 10, all the unit employees were members ofthe Union.On January 11, VNP hired all of AFC's field serviceemployeeswithin the unit, continuing in effect theirprevious (January 10) wages, rates of pay, hours, andworking conditions.Beginning with January 11, by mid-or late January, VNPhired a workforce of productionand maintenanceemploy-ees consisting,almost without exception, of AFC's formerproduction and maintenance employees.When an employercontinuesin his employ a predeces-sor employer's workforce, continues the predecessor'sbusiness, and an appropriate unit of the predecessor'semployees was the contract recognized exclusive collective-bargaining representative of those employees, a presump-tion arises that the Union's majority representative statuswith the unit continues unchanged, unless rebutted byBenaProducts to Helm andreturn shipmentof final productsfrom Helm toEdison for deliveryto the farmer-customers and a larger number ofreceiving and shipping employeesto handle suchshipments. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDsubstantial evidence.(Barrington Plaza and Tragniew, Inc.,185 NLRB 962, plus cases cited therein.)VNP attempted to rebut this presumption through thetestimony of RaymondBaker,who was AFC's generalmanager immediately before the sale/purchase and VNP'sgeneral manager immediately thereafter.Baker testified that in late January he had conversationswith unit employees Junior Stokes, Louis Myers, KenBarnett,Orris Beck, and Thomas Knowles, wherein eachof these employees approached him and asked him whatVNP was going to do about the Union, he replied he didn'tknow, and they closed the conversation by stating eitherthey didn't support the Union, they didn't want to workunder the Union contract, or words to similar effect.Baker also testified to conversations in February withunit employees Dwayne Stokes, Jim Ash, and DouglasWalden,in which the same exchanges occurred.Baker further testified to conversations either in lateJanuary or early February with unit employees NormDavis and Fred Cornell, wherein similar exchangesoccurred.Baker finally testified that sometime in mid-March heand the automotive shop supervisor, Harvey Naten,shipping supervisor, Pete Hall, North Bena supervisor,Marcus Riano, and field service manager,J.Weaver,constructed a chart or poll of employee union sentimentbased on those and allegedly similar conversations betweenunit employees and the five supervisors. They concludedfrom the chart or poll that a majority of the unit employeeswere opposed to representation by the Union. Baker hadthe chart or poll reproduced and distributed to thesupervisors,with instructions to circulate it among the unitemployees.Such evidence of employee sentiment is unreliable, sincean employee,when engaging in conversation with supervi-sorypersonnel regarding his union sentiments,will tend tomake statements he believes managementwould like tohear. It is also apparent that any alleged conversationsbetween Naten, Hall, Riano, and Weaver and any unitemployees are pure hearsay (based on Baker's recollectionof reports from Naten,et.al.),and are based upon a verylimited polling by Baker. Not only that, all the conversa-tions Baker engaged in occurredafterVNP's January 18notice to the unit employees that it would not honor orobserve the rates of pay, etc., they had previously receivedunder the AFC-Union contract,afterVNP unilaterallyinstituted new, substantially different, and improved ratesof pay, etc., and some of them occurred after VNPunilaterally shifted some of the operations to its Helmplant and laid off a substantial number of unit employees,while VNP was dangling before the Union the representa-tion that it might bargain with it concerning these matters,which are of vital concern to the unit employees.VNP's conduct just described could not do other thanundermine employee support of the Union and make itimpossible to determine whether or not the Union wouldhave been supported by a majority of the unit employeeswhen VNP assembled a representative workforce 13 of13Mid to late January.14 Sixty-nine out of seventy-five.15N.L. R.B. v. Burns InternationalSecurity Services,Inc.,406U.S. 272(1972).AFC's former employees within the unit, but for thatconduct.Based on the foregoing,I find and concludethat VNPnot only failed to rebut the presumption of the Union'scontinued majority representative status within the unitafter the takeover, VNP also prevented by its conduct anuncoerced, accurate assessment of employee support of theUnion thereafter.I, therefore, find and conclude thatsinceJanuary I I theUnion has represented a majority of VNP's employeeswithin the unit heretofore described.3.The successor issueAt the date the Union filed the original charge in thiscase,January 26, VNP met all the definitions of asuccessor employer to AFC. VNP had taken physicalpossession of AFC's property, plants, outlets, equipment,and inventory, it had taken over AFC's farmer-customers,ithad a production and maintenance workforce composedalmost entirely 14 of former AFC production and mainte-nance employees, and it continued practically unchangedthemanufacturing,maintenance,sales, and field serviceoperations formerly conducted by AFC.While VNP made changes in its operations and reducedthe number of its productionand maintenanceemployeesthereafter,those changes and reductions are suspect,inasmuch as they occurredaftertheUnion filed theoriginal charge,afterVNP had been apprised of theUnion's representative status and its desire to negotiatewith VNP concerning any changes in the rates of pay, etc.,of the unit employees, andafterVNP had hired a fullcomplement of production,maintenance,and field serviceemployees and resumed the same business operationsformerly conducted by AFC.Under these circumstances, I find and conclude that atthe time the original charge was filed, VNP was a successoremployer to AFC as that term has been defined andapplied in cases arising under Section 8(a) of the Act.4.The unfair labor practiceThe Board has recently ruled that while a successoremployer may unilaterally set initial terms and conditionsof employment for its employees which differ from thoseestablished by its predecessorwhen it isnot "perfectlyclear that (the successor) planned to retain all of theemployees in the unit," 15 the successor neverthelessviolatesSection 8(a)(5) and (1) of the Act when itsubsequentlyinitiates new or changed terms and conditionsfrom those initial terms without prior notice to orbargaining with the union representing its predecessor'semployees. t6Findings have been entered heretofore that VNP,following its assembly of a representative workforce ofproduction, maintenance, and field service employees bymid-January,made substantial changes affecting thoseemployees'wages, rates of pay, hours and workingconditions without prior notice to or bargaining with the16Ranch-Way,Inc., 203NLRB No. 118. VALLEYNITROGEN PRODUCERS, INC.Union. On February 12, VNP discontinued the manufac-ture of single super fines at South Bena; on February 28, itshut down all manufacturing operations at Edison; onMarch 15, it shut down the manufacture of single superpelletsat.South Bena; concurrently, VNP laid off ortransferred a substantial number of its production andmaintenance employees.In March, VNP instituted new or substantially changedprevious benefits enjoyed by its field service employees.All the foregoing changes were made without priornotice to or bargaining with the Union, despite its repeatedrequests dating from January 9 for bargaining with respectthereto.I, therefore, find and conclude that VNP, by effectingchanges in the rates of pay, wages, hours, and conditions ofemployment of its unit employees from those establishedinitially,without prior notice to or bargaining with theUnion, thereby violated Section 8(a)(5) and (1) of the Act,and, additionally, by virtue of the following conduct.Faced with a repeated union request for bargainingconcerninganychanges in the rates of pay, etc., of the unitemployees from those prevailing under AFC and aware ofthe pending unfair labor practice charge and the implica-tions of the "successor" doctrine, VNP persistently avoidedgiving the Union a final answer to its request, first on theground it was still hiring, then on the ground employmentconditions had not been fully resolved, and finally on theground it doubted the Union's majority representativestatus among the unitremployees and was investigating thequestion.Then in March, still without informing theUnion, it advised the Region it was willing to submit therepresentation question for determination by a secret-ballot election and finally, in April, still without notice totheUnion, informed its unit employees it would notbargain with the Union until and unless the Union wonsuch an election.Meanwhile, VNP made a number of changes in itsoperations seriously affecting the employment opportuni-tiesofthe unit employees and avoided the Union'srepeated bargaining requests.Only after thoroughly undermining the Union's supportamong the employees by demonstrating its ability to ignoretheUnion while making substantial changes in areasaffecting its employees' job security, rates of pay, etc., didVNP finally and indirectly (by notice to employees at anApril meeting), reject the Union's request.A clearer example of bad-faith bargaining would be hardto find.While stalling the Union over its request anddissuading it from taking any action by representing itmight accede to the request, VNP at the same timedemonstrated its ability, unilaterally, to distribute orretract benefits and security and the Union's impotence toinfluence thesematters, thereby undermining employeesupport of the Union. Then when it became confidentunionsupport among the employees was effectivelyundermined, VNP declared it would not bargain with theUnion until it won a secret-ballot election.By so conducting itself, I find and conclude that VNPfurther violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW2151.At times material VNPwas and isan employerengaged incommerce in a business affecting commerceand the Unionwas a labor,organization,as those terms aredefined inSection 2(2),(5),(6),and (7) of the Act.2.At times pertinent,a unit consistingof all of VNP'sproduction,maintenance,and field serviceemployees,excludingprofessionalemployees, office clerical employ-ees, guards,watchmen,and supervisors,as those terms aredefined in the Act,constituted and continuesto constitutean appropriate unit for collective-bargainingpurposeswithin themeaning of Section 9of the Act.3.At times pertinent, the Union has been and is theduly designatedexclusivecollective-bargaining representa-tiveof a majority of the employeeswithin that unit.4.For purposes of the Act,at times pertinent,VNP wasa successor employer to AFC.5.By makingchanges in the wages, rates of pay, hours,and working conditions of its production,maintenance,and fieldservice employees subsequent to the initial termswithout priorconsultation and bargainingwith the Unionconcerningsuch changes, and by its failureand refusal tobargainwith the Union at itsrequest,VNP violatedSection 8(a)(5) and (1) of the Act.6.The aforesaidunfair laborpracticesaffect commercewithin the meaningof Section2(6y and (7) of the Act.THE REMEDYIt having been found that VNP engaged in unfair laborpractices in violation of Section 8(a)(5)and (1) of the Act, Ishall recommendthat VNP bedirected to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.In order to make the unit employees whole for any lossesthey may have suffered by reason of VNP's unfair laborpractices,Ishall recommendthatVNP bedirected torestore any rights, privileges,or benefits they enjoyed onJanuary 26, to compensate the unit employees for anylosses they may have suffered by the discontinuation orreductionof any such privileges, rights or benefitsthereafter, for a period commencing on the date thechanges were made and extending to the date employeesaremade whole for such losses,together with interestthereon at the rate of 6 percent per annum. VNP shall notbe required to lower any of the wages,rates of pay, hoursor working conditions which have been increased beyondthe level which existed on January 26.Ishall further recommend that VNP be directed torecognize the Union as the exclusive collective-bargainingrepresentative of its production,maintenance,and fieldservice employees,to negotiate with the Union concerningthe wages, rates of pay,hours,and working conditions ofsuch employees either to impasse or to agreement, toreduce any agreement reached to writing,and to executesame.I shall finally recommend that VNP be directed to desistfrom making any changes in the currently effective wages,ratesof pay,hours,and working,conditions of itsproduction,maintenance,and field service employees(other than those necessitated by this Order),except by 216DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement with the Union or after an impasse has beenreached after negotiations with the Union.Uponthe foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Iissue the followingrecommended:ORDER 17VNP, its officers, agents, successors, and assigns, shall:1.Cease and desist from changing the wages, rates ofpay, hours, or working conditions of its production,maintenance, and field service employees without priorconsultation with the Union.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Restore to unit employees all rights, privileges, andbenefits they received on January 26 wherever such rights,privileges and benefits have been lowered or discontinuedsince that date.(b)Make whole the unit employees in the manner setforth in the Section of this decision entitled "The Remedy"for any losses in rights, privileges, or benefits they mayhave suffered by reason of any reduction or discontinuancethereof on and after January 26 from those previouslyreceived by unit employees, for the period set forth in `TheRemedy."(c)Recognize the Union as the exclusive collective-bargaining representative of its production, maintenance,and field service employees, bargain or consult with theUnion at its request concerning the wages, rates of pay,hours, and working conditions of such employees, and17 In the event no exceptions are filed as provided by Sec. 102 46 of the'Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.continue in effect, except as required by this Order, thepresent wages, rates of pay, hours and working conditionsof such employees until such time as VNP, after bargainingin good faith with the Union, has reached either animpasse or an agreement with the Union concerningwages, rates of pay, hours and working conditions of suchemployees- If an agreement is reached, VNP shall reducesuch agreement to writing and execute it.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, healthand welfare payment records, pension payment records,personnel records and reports, and all other recordsnecessary to analyze the amount of money or otherpayments or benefits due under the terms of this Order.(e)Post at its places of business in Kern County,California, copies of the attached notice marked "Appen-dix."18 Copies of said notice, on forms provided by theRegional Director for Region 31, after being duly signedby VNP's authorized representative, shall be posted by itimmediately upon receipt thereof, maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by VNP to ensurethat such notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps VNP has taken to comply herewith.18 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shall read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board."